     Case 6:21-cv-01127-EFM-KGG Document 39 Filed 09/13/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

PAUL A. FISCUS III,              )
                                 )
                     Plaintiff,  )
                                 )
v.                               )            Case No.: 21-1127-EFM-KGG
                                 )
JOE SALAZAR,                     )
LACI M. SALAZAR,                 )
                                 )
                     Defendants. )
_______________________________)

                          MEMORANDUM & ORDER

      Now before the Court is Plaintiff’s “Motion for Disqualification and Further

Sanctions” in which he seeks to have defense counsel Martin Bauer disqualified

from this case. (See generally Doc. 35.) For the reasons stated herein, Plaintiff’s

motion is DENIED.

      “Disqualification of an attorney destroys an attorney-client relationship and

deprives a party of representation of its own choosing and, therefore, should be

reviewed ‘with extreme caution.’” Portfolio Recovery Assocs., LLC v. Dixon, 366

P.3d 245, 254, 52 Kan.App.2d 365 (2016) (citations omitted). LeaseAmerica

Corp. v. Stewart, 19 Kan.App.2d 740, 750, 876 P.2d 184 (1994)). “The right to be

represented by counsel of choice is an important one, subject to override only upon




                                          1
     Case 6:21-cv-01127-EFM-KGG Document 39 Filed 09/13/21 Page 2 of 4




a showing of compelling circumstances.” Chapman Engineers v. Natural Gas

Sales Co., 766 F.Supp. 949, 954 (D. Kan. 1991).

             The decision to disqualify an attorney chosen by a party
             to represent him in a lawsuit is of serious concern and the
             [court's] inherent power to do so should only be
             exercised where the integrity of the adversary process is
             threatened. Even then, the court should not act unless
             ‘the offending attorney’s conduct threatens to ‘taint the
             underlying trial with a serious ethical violation.’

Chrispens v. Coastal Refining & Mktg., Inc., 257 Kan. 745, 772–73, 897 P.2d 104

(1995) (citations omitted). See also Beck v. Bd. of Regents of State of Kan., 568

F.Supp. 1107, 1110 (D.Kan.1983). Thus, the inquiry is whether the alleged

malfeasance of defense counsel threatened the integrity of the adversary process.

Portfolio Recovery Assocs., 366 P.3d at 254.

      Plaintiff contends that defense counsel has not discharged his “duty to

behave in a manner that reflects civility, courtesy, and consideration, and to

campaign against unethical activity such as dishonesty, fraud, deceit,

misrepresentation, and all adverse misconduct.” (Id., at 2 (citations omitted).)

Plaintiff’s complaints appear largely to be based on Defendants’ briefing in support

of their Motions to Dismiss and Motion to Enforce, as well as their response to

Plaintiff’s Motion for Preliminary Injunction. (See generally Doc. 35; see also

Docs. 7, 21, 24, 31, 34.)




                                          2
     Case 6:21-cv-01127-EFM-KGG Document 39 Filed 09/13/21 Page 3 of 4




      Defendants respond that “[n]othing [Plaintiff] has presented to this Court

warrants disqualification of defense counsel or any other sanction.” (Doc. 36, at

2.) According to Defendants, Plaintiff is merely unsatisfied with prior court

rulings and “is attempting to forum shop and litigate his way into a different

outcome,” part of which “is apparently to try to select a new attorney for the

defendants, an unnecessary and unwarranted expense.” (Id.) Defendants contend

that “[t]his is not a proper use of this Court’s judicial resources or of the rules of

civil procedure.” (Id.)

      The Court agrees with Defendants that nothing presented by Plaintiff would

warrant disqualification or sanction of counsel. Litigation is, by its very nature, an

adversarial process. As a result, the parties will often disagree – and frequently

dislike – positions and arguments taken by their opposition. This is not in and of

itself sanctionable. Defense counsel is merely advocating for his clients who find

themselves in opposition to Plaintiff. Defense counsel has not threatened the

integrity of the adversarial process. The Court sees nothing unethical, dishonest,

fraudulent, or deceitful in defense counsel’s arguments and statements to the Court.

Plaintiff’s motion is, therefore, DENIED.



      IT IS THEREFORE ORDERED that Plaintiff’s “Motion for

Disqualification and Further Sanctions” (Doc. 35) is DENIED.


                                            3
Case 6:21-cv-01127-EFM-KGG Document 39 Filed 09/13/21 Page 4 of 4




IT IS SO ORDERED.

Dated this 13th day of September, 2021, at Wichita, Kansas.

                         /S KENNETH G. GALE
                         HON. KENNETH G. GALE
                         U.S. MAGISTRATE JUDGE




                                  4
